Title: From John Adams to Leray de Chaumont, 16 September 1778
From: Adams, John
To: Chaumont, Jacques Donatien, Leray de


     
      Sir
      Passy Septemr 7 156. 1778
     
     As our Finances, are at present in a Situation, seriously critical, and as I hold myself accountable to Congress, for every part of my Conduct, even to the smallest Article of my Expences, I must beg the Favor of you to consider what Rent we ought to pay you for this House and Furniture, both for the time past and to come.
     Every part of your Conduct towards me, and towards our Americans in general, and in all our Affairs, has been polite and obliging, as far as I have had an Opportunity of observing; and I have no doubt it will continue so, yet it is not reasonable, that the United States should be under so great Obligation to a private Gentlemen, as that two of their Representatives should occupy for so long a time so elegant a Seat with so much Furniture and such fine Accommodations without any Compensations, and in order to avoid the Danger of the Disapprobation of our Constituents on one hand, for living here at too great or at too uncertain an Expence, and on the other the Censure of the World for not making sufficient Compensation to a Gentleman who has done so much for our Convenience, it seems to me necessary, that we should come to an Ecclaircissement upon this Head.
     As you have an Account against the Commissioners, or against the United States for several other Matters, I should be obliged to you if you would send it in as soon as possible, as every day makes it more and more necessary for us to look into our Affairs with the utmost Precission.
     I am Sir with much Esteem and Respect Your most Obedient & very humble Servant
     
      John Adams
     
    